FILED
                                                                      United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                          Tenth Circuit

                             FOR THE TENTH CIRCUIT                          January 5, 2021
                         _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
 JACOB RICHARDSON,

       Plaintiff - Appellant,

 v.                                                          No. 20-1080
                                                 (D.C. No. 1:19-CV-01984-RM-NRM)
 TITLE IV-D AGENCY, Colorado Division                         (D. Colo.)
 of Child Support Services, State
 Enforcement Unit for Denver City and
 County,

       Defendant - Appellee.
                      _________________________________

                             ORDER AND JUDGMENT *
                         _________________________________

Before MATHESON, BALDOCK, and CARSON, Circuit Judges.
                  _________________________________

      Jacob Richardson, proceeding pro se, 1 appeals from the district court’s

dismissal of his action for lack of subject matter jurisdiction. Exercising jurisdiction

pursuant to 28 U.S.C. § 1291, we affirm.



      *
        After examining the briefs and appellate record, this panel has determined
unanimously to honor the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
submitted without oral argument. This order and judgment is not binding precedent,
except under the doctrines of law of the case, res judicata, and collateral estoppel. It
may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
and 10th Cir. R. 32.1.
      1
        We liberally construe Mr. Richardson’s pro se filings, but we do not act as
his advocate. See Yang v. Archuleta, 525 F.3d 925, 927 n.1 (10th Cir. 2008).
       I. Background

       Mr. Richardson was ordered to pay child support in 1999. In November 2017,

a support judgment was filed, which reflected that he should have paid $90,004.64

from November 1999 through April 2015, but that he only paid $14,376.27. He

therefore had “an arrearage due and owing” in the amount of $75,668.37. R. at 182.

       In 2019, Mr. Richardson filed a pro se complaint against defendant

“Title IV-D Agency: Colorado Division of Support Services[,] State Enforcement

Unit for Denver City and County.” 2 Id. at 7. He alleged that the state court issued

“an illicit wage assignment as a money judgement [sic]” when it ordered him to pay

child support in November 1999. Id. at 12. He further alleged that the 2017 support

judgment was a void judgment. As a result of these judgments, he asserted that his

driver’s license was suspended, his passport application was denied, and his credit

rating was lowered. He also asserted that the defendant’s efforts to enforce the




       2
           In its motion to dismiss, defendant explained:

       The reference to “Title IV-D” in the Complaint’s caption refers to Title IV
       of the federal Social Security Act . . . . Pursuant to [Colorado Revised
       Statutes] § 26-13-103, the state department . . . shall establish a program to
       provide necessary support enforcement services. An agency within the
       State’s department shall be established to administer or supervise the
       administration of such program in accordance with Title IV-D of the federal
       Social Security Act . . . . Here, the “Title IV Agency” is the Colorado
       Department of Human Services.
R. at 35-36 (brackets, citation, and internal quotation marks omitted).




                                             2
judgments led to attempts to garnish his wages and bank accounts and place a lien on

his mother’s life insurance proceeds.

      Mr. Richardson purported to bring the action on behalf of the United States as

a qui tam relator under the False Claims Act (FCA), 31 U.S.C. §§ 3729-3733, 3

“reporting acts including but not limited to fraud, conspiracy to deprive civil and

constitutional rights, counterfeit, and other actions outside the ‘color of law’ by a

government contractor, the Title IV-D, Child Support Enforcement Unit for the City

and County of Denver Colorado.” R. at 11. He asserted claims for: (1) violations of

his constitutional rights; (2) fraud; (3) theft; and (4) stalking and harassment. He

sought money damages for “an illicit, fraudulent, void, and otherwise wrongful

money judgement [sic] assigned against him.” Id. at 12. And he requested the

“arears [sic] be vacated.” Id. at 24.

      Defendant filed a motion to dismiss. Mr. Richardson filed a response and then

the magistrate judge held a hearing on the motion. After the hearing, the magistrate




      3
          We have described the FCA as follows:

      Originally passed by Congress in 1863 to combat rampant fraud in Civil
      War defense contracts, the False Claims Act, as amended, covers all
      fraudulent attempts to cause the government to pay out sums of money.
      Section 3730(a) authorizes the Attorney General of the United States to
      bring civil actions to remedy this fraud, while Section 3730(b)(1)
      authorizes private individuals, or relators, to bring qui tam civil suits on
      behalf of the government against those suspected of fraud—but only under
      certain heavily specified and well-familiar circumstances.
United States ex rel. Boothe v. Sun Healthcare Grp., Inc., 496 F.3d 1169, 1172 (10th Cir.
2007) (internal quotation marks and citations omitted).
                                            3
judge issued a report recommending that the district court dismiss Mr. Richardson’s

complaint for lack of subject matter jurisdiction based on the Rooker-Feldman

doctrine. Mr. Richardson filed objections to the report and recommendation. The

district court overruled the objections, adopted the magistrate judge’s report and

recommendation, granted the motion to dismiss, and entered judgment in favor of

defendant. This appeal followed.

      II. Discussion

      We review de novo the district court’s dismissal for lack of subject matter

jurisdiction. Erlandson v. Northglenn Mun. Ct., 528 F.3d 785, 788 (10th Cir. 2008).

Mr. Richardson argues: (1) jurisdiction and venue were proper in this case; (2) the

district court recognized void judgment(s) as valid; (3) the case was not barred by the

Rooker-Feldman doctrine; and (4) this case is a qui tam FCA case and was dismissed

in contradiction to the law. We are not persuaded by Mr. Richardson’s arguments.

      The Rooker-Feldman doctrine bars federal district courts from reviewing state

court judgments. Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280,

283-84 (2005). More specifically, the doctrine bars review of “cases brought by

state-court losers complaining of injuries caused by state-court judgments rendered

before the district court proceedings commenced and inviting district court review

and rejection of those judgments.” Id. at 284. “[A]n element of the claim must be

that the state court wrongfully entered its judgment.” Campbell v. City of Spencer,

682 F.3d 1278, 1283 (10th Cir. 2012).



                                           4
      As the district court explained in its dismissal order, “[h]ere, a component of

all Plaintiff’s claims is that he denies a valid and enforceable support order or

judgment was ever entered against him.” R. at 483. And, “he has not identified any

injury that does not stem from either the 1999 support order or the 2017 support

judgment.” Id. Because granting Mr. Richardson any of the relief he seeks would

require undoing the underlying order or judgment, the district court agreed with the

magistrate judge that the Rooker-Feldman doctrine barred Mr. Richardson’s claims.

      On appeal, Mr. Richardson continues to assert that the November 1999

judgment is a void judgment because it “was based off of a repealed statute (wage

assignment repealed in 1997).” Aplt. Opening Br. at 22. He further asserts that the

November 2017 judgment is also void. He continues to argue that there was no valid,

enforceable judgment, the void judgments should not “be recognized and given

validity by the District Court,” and “the District Court was required to take action to

vacate, correct, and/or rectify” the void judgments. Id. at 26. But as we have

explained, “[w]hat is prohibited under Rooker-Feldman is a federal action that tries

to modify or set aside a state-court judgment because the state proceedings should

not have led to that judgment.” Mayotte v. U.S. Bank Nat’l Ass’n, 880 F.3d 1169,

1174 (10th Cir. 2018) (emphasis omitted)

      Mr. Richardson argues, however, that Rooker-Feldman does not bar his claims

because defendant used fraud to procure a void judgment. He cites to cases from two

other circuits and a district court in New York to support his argument “that

Rooker-Feldman does not prevent the lower federal courts from reviewing state-court

                                            5
judgements [sic] that were allegedly procured through fraud.” Aplt. Opening Br. at

31 (italics omitted). But we have not adopted that position. Instead, we have

explained that “new allegations of fraud might create grounds for appeal, but that

appeal should be brought in the state courts.” Tal v. Hogan, 453 F.3d 1244, 1256

(10th Cir. 2006); see also, e.g., Myers v. Wells Fargo Bank, N.A., 685 F. App’x 679,

681 (10th Cir. 2017) (explaining that “we do not recognize an ‘extrinsic fraud’

exception to Rooker-Feldman” (citing Tal, 453 F.3d at 1256)); Bradshaw v.

Gatterman, 658 F. App’x 359, 362 (10th Cir. 2016) (noting that appellant’s argument

that extrinsic fraud can override Rooker-Feldman was only supported by cases

outside the Tenth Circuit and citing Tal, 453 F.3d at 1256, to reject the argument).

      Finally, Mr. Richardson argues that his qui tam action “was dismissed based

on an incomplete filing for dismissal” because the United States did not consent or

stipulate to the dismissal. Aplt. Opening Br. at 33. He does not cite to any specific

authority to support this argument, but 31 U.S.C. § 3730(b)(1) does state that a

qui tam action “may be dismissed only if the court and the Attorney General give

written consent to the dismissal and their reasons for consenting.” § 3730(b)(1). We

observed that “[t]his provision allows the government to resist unfavorable

settlements and protect its ability to prosecute matters in the future.” United States

ex rel. Little v. Triumph Gear Sys., Inc., 870 F.3d 1242, 1250 (10th Cir. 2017)

(brackets and internal quotation marks omitted). And we explained that “[i]n light of

that purpose, § 3730(b)(1) only prohibits an FCA relator from voluntarily dismissing

his complaint without consent.” Id. (emphasis added). The consent of the United

                                           6
States is not required when a court grants a motion to dismiss and dismisses a

complaint. See id.

      III. Conclusion

      Mr. Richardson has not shown that the district court erred in dismissing his

action for lack of subject matter jurisdiction. Accordingly, we affirm the district

court’s judgment.


                                            Entered for the Court


                                            Bobby R. Baldock
                                            Circuit Judge




                                           7